Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 19 June 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 19 June 1821
				
				I congratulate you upon the recovery of your spirits; and I do not know what to say about Langdon as I doubt if he is as steady and good a boy as Horner, but if Horner does not enter I cannot know of any person better calculated than Langdon for a Chum On your share of prudence you know best how much I can rely and conduct towards your brother George from whom I have not heard for many weeks during his very serious indisposition has hurt and mortified me very much. You my dear Charles of all people should be the first to make allowance for excentricities of character and be and be indulgent to weaknesses of constitution which you are as liable to as any one that I know—Perhaps you are not aware that you are as odd a fish as George ever can be and that it will require a great stock of patience in your Chum to live with you as it does in John to stay with George a thing by the by that John had no great capital to introduce into the firm when he entered into the partnership—In entering the miniature world to which you will shortly belong you must remember the great maxim of do unto others as you would they should do unto you and do kindnesses even if you should have no opportunity to reciprocate them and remember that the stronger your understanding is the more will be expected from you not only in the necessary studies of a collegiate life but in your conduct through the period which must elapse ere you quit it—If you fail in one of the first and greatest duties what am I to anticipate as to the others?I am seriously alarmed concerning George as if your account is correct of his having a very low part the mortification which he will suffer will add much to his indisposition and prey upon his spirits you are therefore bound to treat him with the utmost kindness respect and affection instead of ungraciously sneering at that which may and which will in all probability happen to yourself—To me it makes no sort of difference as it regards George as he has already distinguished himself sufficiently to stamp his reputation and given both his father and myself all the satisfaction we desire go thou and do likewise and you delight and gratify your affection but just Mother
				
					L C Adams.
				
				
					As I am to come on in my own Carriage it will be impossible for me to bring any one home I understand Mrs. Clark expects to return with me—
				I suppose you may board out as your father as said nothing against—Only take care of the expence—
			